 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 6   Email: info@jonathanpena.com
 7   Attorney for Plaintiff, Norma Hurtado Banuelos

 8
 9                       UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                FRESNO DIVISION
11
12 NORMA HURTADO BANUELOS,                    Case No. 1:19-cv-01652-SKO

13               Plaintiff,                   STIPULATION FOR THE AWARD
14                                            AND PAYMENT OF ATTORNEY
                        v.                    FEES AND EXPENSES PURSUANT
15                                            TO THE EQUAL ACCESS TO
16 ANDREW SAUL, Commissioner of               JUSTICE ACT; ORDER
   Social Security,
17                                            (Doc. 25)
18            Defendant.
19         IT IS HEREBY STIPULATED by and between the parties through their
20 undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
21 attorney fees and expenses in the amount of SIX THOUSAND SEVEN HUNDRED
22 AND EIGHT DOLLARS AND 76/100 ($6,708.76) under the Equal Access to Justice
23 Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
24 services rendered on behalf of Plaintiff by counsel in connection with this civil action,
25 in accordance with 28 U.S.C. § 2412(d).
26       After the Court issues an order for EAJA fees to Plaintiff, the government will
27 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
28
 1 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 2 to honor the assignment will depend on whether the fees are subject to any offset
 3 allowed under the United States Department of the Treasury’s Offset Program. After
 4 the order for EAJA fees is entered, the government will determine whether they are
 5 subject to any offset.
 6       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 7 determines that Plaintiff does not owe a federal debt, then the government shall cause
 8 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
 9 the assignment executed by Plaintiff. Any payments made shall be delivered to
10 Plaintiff’s counsel, Jonathan O. Peña.
11         This stipulation constitutes a compromise settlement of Plaintiff’s request for
12 EAJA attorney fees, and does not constitute an admission of liability on the part of
13 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
14 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
15 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
16 connection with this action.
17      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
18 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
19 savings clause provisions of the EAJA.
20
                                           Respectfully submitted,
21
22
     Dated: May 17, 2021                         /s/ Jonathan O. Peña
23                                         JONATHAN O. PEÑA
24                                         Attorney for Plaintiff

25
     Dated: May 17, 2021                   PHILLIP A. TALBERT
26                                         Acting United States Attorney
27                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
28
                                                -2-
 1      Social Security Administration

 2   By: _*_Chantal Jenkins
 3      Chantal Jenkins
        Special Assistant U.S. Attorney
 4      Attorneys for Defendant
 5      (*Permission to use electronic signature
        obtained via email on May 17, 2021).
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            -3-
 1
                                             ORDER
 2
 3            Based upon the parties’ Stipulation for the Award and Payment of Equal Access

 4 to Justice Act Fees and Expenses (the “Stipulation”) (Doc. 25),
 5
              IT IS ORDERED that fees and expenses in the amount of SIX THOUSAND
 6
 7 SEVEN HUNDRED AND EIGHT DOLLARS AND 76/100 ($6,708.76) as authorized
 8 by the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), be awarded subject to
 9
   the terms of the Stipulation.
10
11
12 IT IS SO ORDERED.
13
     Dated:     May 24, 2021                             /s/   Sheila K. Oberto      .
14                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
